OFFICE    OF   THE ATTORNEY      GENERAL    OF TEXAS

                                AUSTIN




IimorableA. lladdox
County Attornoy
Palo Pinto CeuAty
Palo ?in*o, Taxas
Mar   sir:




                                                                 oplaloh
ot thin 4a,pmtasnt
lOW8:
                                                   od to a8 a6

                                            y a hol4.r    L
                                          lr,theage OS Oighteut
                                         664-190r the Poml
                                         # the ea@loymkat OS
                                      of 1% ,roarrr to sa11,
                                 to *solat in relllag,
                                 boar in my utabliah-
                                 at reted to br oonauad
                         here aold, &lle Art. 4686 pro-
                         etrleti tenriluesaball be hsened
                     -0 aAd 5ho11 h6VU E&l. &&6 &!@8
                    @ to wh&h rrhrwould have hem 6n-
      tltladhad  #B&U been at the time 02' her merriaga
      or iIll1 age.

             "I up of the   opinion    that   Art. 4625 404~
      not grunt unto the luaployar ia QUestlOa the right
      aad pTitile$~ to hire 8 IIlWriad mIUti~ iA this
      instunas If she 1s radar eighteen  years of age.
      Tour ogtnion on this mttkr will b e&laetlylp-
      prealatsd.*
HonorcrbloA. ~MOJL,        kg.       I!


             Artisle uati, hmwn*~               haotnta4     ciru   aatPt00,
prorldu:
             v+wry    faash      the 880 or treaty-
                                   War
       OREyoerr who Ahall mrry    ln laoordamo rlth
       the lAU8 of taio sttltr, 8hAll., tIQn 80d 8rtur
       the time or luah narrl&go bo doead Co be of
       ru11 A&o AA4 ohan bA7e A e the rlghto mn6
       prlvllagu  to wblch nlm +ould hara beer matlt-
       ld   hail aha boa      at    the time o? Ire mrrh~a
       8r lull   we.*
          “ro aote thpt yw rof*r tta Artlale 686-10, Bution    t,
or th0 Penal coda. OQedo not thia;r t&at Article 666-19 of the
PeJtd COdO hAo a AFlpJBliAAtiOA t0 thr~ +$motiOA UJAl.r lo~oi,dom-
t10li. It lo lp & tW#At
                      that y80 hTa rorenoer to Bmtion t O?
Art1010 061-19, %mum'8              Am%o%otd Ponml Code, rhioh pro~ld~o
in mrtr
             N~aD~rtt      orMminl8trat6rohollh~ro                  Uko
       p a era a ldutherlt~ to 0~0001 tbo lioonoo Of
       m y p wo o rli
                    athorltwl to loll bow after aotloo
       and hoarlng Q# heroin provide6                QPOA ri0ai0g   that
       t&e lis*Ao~e bar:

             *. . .

             "(f) iRnplo~e4 any @orron aabr the a(10 of
       sl@tun    fl@) par8 to lolL, hurcllo, or Qiopmoo
       o r to A8oiot inlouing, bADdu*,     Of diop*Aoinl
       boar in aa7 oAtAbltohment dtom bur im o@ld OC
       retail k, be 000OU8Bd On Oh0 prO8iOOO UhSrS 00&d;
       . . l
             0

          Pbe oar0 oi fWlllp0 v. @tati, $0 8. PT. (M) 990,
uongc other thing*, hOldA in *Itut  &at a r0me who io uadar
the l&e of 18 year0 at the tfr or trial aab married -0 m%tith-
ia the purvi~r or Artiale lOBS, Cdo d Crlmfnl Prmodur~,
relating to de&inquent a&ildnA, ROtW%thOr*nbi0g &tl~lA IbPb,
v0m0~*0 bncotatrd clvi; Gtetutu, pmvtuJag thet art8r abm
r ;ug e l r ea u    tan&m Sl foam            ol -0    ohaL& fran time of mr-
rta8    be deemed or full age.

             It wes a&d      la the woo          oi Bealoy    t. Steta, 15. w. (Pd)
9 03, t& & t l   olarrlsdremale uad02 the 8~30 Of LB furo'm~              be
th4 lubdeot o,Prupa,       e’c1)a   thou&i      ah    0oAoaAto to the aat OS
        Bomoi‘a~lo
              A. MB+lQx,                   Pago   S
I

’ :.
        lOXUOlia t-CUF @ ~~t.ltith Ota AthO'~~OViOiOAO
                                        di~            Of Artlalo
?       468s‘ Vornon*oAnnotatedCivil 3trtutei.
I                Ii~ierrln(: to hrtlala44)ES,
                                            it is ltatmd in Texas
        Jur$iprudMol,Bolume z3, jmgs 705:
                      Vho provltionfor the rlfa*o boom&i@ of
                full        ago
                          upon   marrying   doea  sot 8frm the
                lx e a p tioof aP a r r 20a
                                          wo ma nfr eaopuacion 0r
                the lt~tuteo           4r llaltazlono, oinao these otat-
                utoo aper            opaiflaally with roopot to the
                mttor,            . . ,*
                             Codor   th eltatutu       oi tgio State &taining to aleo-
        tlono          a   marrid     remalm under       81 run of a60 lo not utitlea
        EO   YOU.      olbhorrgh
                               Oth0XI@iOO             fpl;lFpI&ifiOd kUJtrilmW?dsngthe
        pro~lols~o o? arid Artlolo 4685, rtlprrt.
                  08dor tho provlolono or Artlo 66&l@, tornon*&
        Annotated Pemal Ct!do,t&r Boar4 or Admlnlotrator &Ml.1 hn+o
        the parer and 8uthorltF ta cane01 thr l&mane of lrrqpmoen
        authorlam to loll beer aftor notloe and hoarlngas proo*ido~
        by law upon finding tht the llanaooo b~o~er9loysd q  pu-
        80n U&U    th# 860 Of1 8 ~ur 0 ,tO
                                         l~li,,h a6rndl~ diOp OM                     0,
        o r to~noo&ot.ia lolllng, h&adllq or 6lo9onoi,fqbeer lo any
        iokbllohaont  aore bbor ia lold'st retail to bo etmoor4 08
        the pruluo   wtlua 0016. It fr apparent, w* think, that the
        LS~&lOtPro lantmM@l t&t RO puoo~ UMOr the 4o Of lB furs
        c o uld
              bo lmglo~hd to sell, h~ndlo or dlop~se or to as&lot
        in lollln&,haadllag,or dlo9eao~~ boar in a&y oot8bUo&aont
        vhara bnr 1s sold at rrtdl to be oonour,d OR the realsso
        whore solad rs~rdloon of the marital at&w  ot DUOP per&o&
        fr think Bhat by amlog,~ths prlnoipk& Oocitrolliag the Qeot-
        donr abaa ~nsdtloesd lhaul~ bvo rpplleatien hetie Tf&ere-
        tore, H r~opsotrtily muwr the 8hora o~etod qu4otlonin the
        m wtlti.

                          Truatiagthat the foregolrqfully aamtero~ur ln-
        Q~V.           llaa=
    .                                                  Yours VMF truly